DETAILED ACTION

This action is in reply to amendment filed on 06/16/2021
	2.    Claims 1-5, 7 and 16-20 remain cancelled.  New claim 22 has been added.
	3.   Claims 6, 8-15, and 21, 22 are have been examined.
4.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments with regard to the 101 rejections filed on 06/16/2021 have been considered but they are not persuasive.
In the last paragraph of page 6, the Applicant asserts, “[t]his improves technology by providing . . . and in a manner (by way of the B-tree) that could not previously be done.” However, mere data gathering and selecting a particular data source or type of data to be manipulated have been found to be insignificant extra-solution activity. See MPEP 2106.05(g). Hence, the claims are directed to abstract idea.
On page 7, the Applicant also asserted that “the human mind is not equipped to request transaction data from a node device of a payment network, locate a tree node in a data structure (from potentially one million different tree nodes) and retrieve transaction data therefrom . . . .” However, leaving the node device aside, retrieving data and requesting data are insignificant extra-solution activities. See MPEP 2106.05(g). Furthermore, the Applicant asserted that “human mind is not equipped to process transaction data for million transactions” & “retrieve transaction data in real time or near real time”. But, the claim limitations regarding retrieving and processing million transactions in near or real time are similar to automation of manual processes or increasing the speed of a process. MPEP 2106(a) has outlined automation process as follows: Examiners should also consult MPEP § 2106.05(a) for a Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.
Specifically, in the instant application, the Applicant has utilized B-tree data structure to retrieve and read relatively large blocks of data which is commonly used in databases and file systems.
On page 8, Step 2A Prong 2, the Applicant asserted that the pending claims recited a “practical application” because of the way the data structure is able to locate the node from “upwards of one million tree nodes”. However, the way of locating tree nodes recites a mathematical concept which 
 On pages 8 & 9, the Applicant asserted that the claim is not directed to an abstract idea, citing Enfish in describing the B-tree data structure. However, the Examiner respectfully disagrees. The Examiner does not see the parallel between the claims of the instant case and those of Enfish. In Enfish, the claims describe the steps of configuring a computer memory in accordance with a self-referential table, in both method claims and system claims. The focus of the claims in Enfish is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database). Specifically, the claimed invention in Enfish achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Hence, the Enfish claims were not directed to an abstract idea. On the other hand, the Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Enfish was a technological solution to a technological problem (using self-referential table for a computer database rather than using conventional table for a computer database). Whereas the Applicants’ invention is a business solution to a problem rooted in an abstract idea. Adding nodes to the data structure is an improvement in a mathematical concept but it is still an abstract idea.
Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012).
Furthermore, under Step 2B – Prong 2, the limitations are not indicative of an inventive concept. The limitations are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, the judicial exception – see MPEP 2106.05(d) and Berkheimer memo. The limitations are appending “B-tree data structure” concept which has been well-“CS241—Lecture Notes: B-trees” (https://www.cpp.edu/~ftang/courses/CS241/notes/b-tree.htm) and Simmons et al. (US 2001/0039659 A1) (Par. [0045]).
For these reasons and those stated in the rejections above, rejection of claims 6, 8-15, and 21-22  under 35 U.S.C. 101 is maintained by the Examiner.

Applicant's arguments with regard to the 103 rejections filed on 06/16/2021 have been considered but they are not persuasive. The arguments are moot over new ground(s) of rejections because the adding of the limitation “of a payment network” has significantly altered the scope of the claim invention. Claims 6, 8-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pachouri et al. (US 2017/0178137 A1) in view of Simmons et al. (US 2001/0039659 A1) in further view of Ganor (US 2013/0185191 A1) in view of in further view of Ng et al. (US 9,031,866 B1).
Therefore, the 103 rejections are respectfully maintained by the Examiner. Please see below for additional details.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 6, 8-15 and 21, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 6, 8-15, and 21 are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are 
Claim 6 recites, in part, a method of requesting transaction data, locating a transaction address, retrieving transaction data, transmitting transaction data, generating and publishing a score based on data and permitting services based on the score covers performance of the limitation in the mind but for the recitation of generic computer components. These limitations are directed to commercial interactions, i.e. marketing, advertising or sales activity, via the use of generic computer components, and therefore fall under Methods of Organizing Human Activity. This concept is similar to providing recommendations based on historical transactions. Hence, it falls within the “Methods of Organizing Activity” grouping of abstract ideas. Furthermore, the limitations of retrieving transaction data through node device with certain data structure modeling recites Mathematical Concepts (mathematical relationships). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as a non-transitory computer-readable memories, a processor at a high-level of generality (locating, retrieving, generating, and permitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular 
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 6, 8-15, and 21, 22 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8-10, 15, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pachouri et al. (US 2017/0178137 A1) in view of Simmons et al. (US 2001/0039659 A1) in further view of Ganor (US 2013/0185191 A1) in view of in further view of Ng et al. (US 9,031,866 B1).
Regarding claim 6, Pachouri discloses: in response to a notification related to a trigger event, requesting, by at least one computing device, of a payment network, from a node device of the payment network, transaction data for a payment account (Pachouri, Par. [0030]) The cited portion discloses upon receiving an authorization request for a transaction, or triggering event, a requesting message is sent tin order to verify the transaction data to one of the node in the payment network. Merchant terminal corresponds to one of the node device(s) in the secure payment network.

,the node device including a data structure having multiple tree nodes and a transaction array, the data structure defining a B-tree (Simmons, Par. [0045]) The cited portion discloses requesting the data using a B-tree directory, and the transaction array including multiple entries, each entry including transaction data for a transaction and a transaction address unique to the entry (Par. [0041] & Par. [0046] “. . . The system processor 90 then generates a transaction ID and transaction instructions and transmits this transaction data with the requesting player/receiver's local encryption key to the content provider site possessing the requested media file . . . .”) transaction array corresponds to a list of files, which include transaction data and transaction ID (which associates with an address).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device as taught by Pachouri with the data structure defining B-tree disclosed by Simmons to better allow user to request a transaction event using a transaction server via the Internet to access a list or array of transaction account or provider site (Abstract).
Pachouri in view of Simmons does not disclose the following; however, Ganor teaches:
 A computer-implemented method for use in scoring of transaction data related to a payment account, the method comprising: in response to the request, locating, by the node device (Ganor, Fig. 1, Par. [0021], Par. [0022] “ . . . recording transaction events 104 and sending notification of such events 104 to correlation engine 106 . . .”) node device corresponds to “correlation engine” (whereas the correlation engine comprises of an internal processor), consistent with the B- tree (Par. [0023] & Par. [0074]) triggering transaction event generated at POS, and B-tree table is being used in a map data structure, one of the multiple tree nodes specific to said payment account (Ganor, Par. [0027], [0076]), the tree nodes including a list of the transaction addresses, in the in a transaction array, that are unique to each of the multiple entries specific to said payment account, wherein the transaction array is stored (Fig 1, Par. [0024], Par. [0074]) The transaction array is stored in the memory listed in Fig. 1, the memory could be random access memory. By using the correlation engine (an engine with internal processor) to match with the transaction data in the transaction array, the correlation engine would be able to locate a node device in consistent with the B-tree as taught in Simmons reference; 
retrieving, by the node device, transaction data, from ones of the multiple entries of the transaction array, based on  the  list of the transaction  addresses included in the located one of the multiple tree nodes, from the transaction array stored in the RAM of the node device (Fig, 1, Par. [0024], Par. [0026], Par. [0079]-[0080]) Transaction address(es) correspond to transaction ID(s) which correlate to the destination nodes;  29Attorney Docket No. 16754-000232-US 
transmitting, by the node device, the retrieved transaction data to at least one computing device (Ganor, Fig. 1 & Par. [0028]) correlation data is sent to fraud detector to be analyzed;
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device with a data structure defining B-tree as taught by Pachouri in view of Simmons with locating by the node device by Ganor to better identify actions executed at a plurality of different types of source systems, or payment networks (Abstract).
Pachouri in view of Simmons in further view of Ng, however, does not disclose the following. Ng teaches:
and generating and publishing, at the at least one computing device, at least one score  for a user associated with the payment account based on a historical model and the retrieved transaction data in real time or near real time, thereby permitting services based on the at least one score to be offered to  the user associated with the payment account (Ng, Col. 11, ln 4-12 “In accordance with one embodiment of the invention and as shown in FIG. 8, the comparison value of the similarity parameter and the customer similarity parameter preference might be simply multiplied so as to generate a calculated rank value (for a particular database customer). As shown in FIG. 8, the calculated rank value of database customer N+1 is 153, and the calculated rank value of database customer N+2 is 157. Thus, database customer N+2 is ranked higher than database customer N+1.” & ln 23-26 “Further, a customer and/or a particular card or account of the customer might be associated with different groups, i.e., multiple groups. Such would be the case where there are multiple users of a particular card/account.” & Fig. 7 – step 718 & Col. 12 ln 43-64 & Col. 13 ln 64-67 “Then, in step 724, the process retrieves the data that was identified in step 910. In step 725, based on the retrieved data, the process identifies the product sales data, either historical or real time data, related to target product.”) The cited portions disclose generating a ranking value, or score, based on historical data, real time data, to determine association of the customer to a particular group with particular services.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device with a data structure defining B-tree and locating node devices as taught by Pachouri in view of Simmons in further view of Ganor with generating and publishing one score to better apply scoring to improve payment service recommendation system.
Regarding claim 8, Pachouri in view of Simmons in further view of Ganor in further view of Ng discloses: The computer-implemented method of claim 6, wherein the trigger event includes a transaction to the payment account, the transaction data associated with the transaction (Ganor, Par. [0023] Triggering event at the POS.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device with a data structure defining B-tree and locating node devices as taught by Pachouri in view of Simmons in further view of Ganor with 
Regarding claim 9, , Pachouri in view of Simmons in further view of Ganor in further view of Ng discloses: The computer-implemented method of claim 8, further comprising storing, by the node device, the transaction data associated with the transaction in the transaction array in association with one of the transaction addresses included in the list of  transaction addresses (Ganor, Par. [0022]) source systems correspond to nodes, which are capable of recording transaction events, or storing.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device with a data structure defining B-tree and locating node devices as taught by Pachouri in view of Simmons in further view of Ganor with generating and publishing one score to better apply scoring to improve payment service recommendation system.
Regarding claim 10, , Pachouri in view of Simmons in further view of Ganor in further view of Ng discloses: The computer-implemented method of claim 9, further comprising transmitting, by the node device, the notification related to the trigger event to the at least one computing device prior to or together with transmitting the retrieved transaction data (Ganor, Par. [0022]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device with a data structure defining B-tree and locating node devices as taught by Pachouri in view of Simmons in further view of Ganor with generating and publishing one score to better apply scoring to improve payment service recommendation system.
Regarding claim 15, , Pachouri in view of Simmons in further view of Ganor in further view of Ng discloses :The computer-implemented method of claim 6, however, Ng discloses the following: further comprising: updating the at least one score; and publishing the update of the at least one score, thereby  (Ng, Col. 11, ln 23-26 “Further, a customer and/or a particular card or account of the customer might be associated with different groups, i.e., multiple groups. Such would be the case where there are multiple users of a particular card/account.” & Col. 16 ln 13-23 “In step 734-1, the process identifies the next merchant in the request data, and retrieves working frequency data, for the target window. In other words, the customer may have indicated that target window to shop is between 10 and 11 am on a particular morning. Based on historical data, real time data, or both, the processing determines a frequency of credit card transactions at the particular merchant. Then, in step 734-2, the processing assigns a merchant rank value (for the particular merchant) based on the working frequency data. Generation of the working frequency” & Col. 16 ln 38-55) The cited portions disclose generating a ranking value, or score, based on historical data, real time data, to determine “favoritism” at a particular merchant in order to allow a transaction.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device with a data structure defining B-tree and locating node devices as taught by Pachouri in view of Simmons in further view of Ganor with generating and publishing one score as taught by Ng to better apply scoring to improve payment service recommendation system.
Regarding claim 22, Pachouri in view of Simmons in further view of Ganor in further view of Ng discloses The computer-implemented method of claim 6, further comprising: in response to a transaction involving the payment account, identifying, by an edge device of the payment network, the node device from multiple node devices based on an account number for the payment account and a number of the multiple node devices; transmitting, by the edge device (Fig.1 -120, Par. [0022]-[0023]) Edge device 116 in Fig. 1 of the drawing corresponds to computer 120 of Ganor reference’s figure 1, transaction data for the transaction to the node device; and Application No: 15/671,543Page 4 of 15Amendment C and Response to Non-Final Office Action storing, by the node device, the transaction Fig 1, Par. [0024], Par. [0074]) The transaction array is stored in the memory listed in Fig. 1, the memory could be random access memory. By using the correlation engine (an engine with internal processor) to match with the transaction data in the transaction array, the correlation engine would be able to locate a node device in consistent with the B-tree as taught in Simmons reference; 
`Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device with a data structure defining B-tree as taught by Pachouri in view of Simmons with locating by the node device by Ganor to better identify actions executed at a plurality of different types of source systems, or payment networks (Abstract).
Claims 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pachouri et al. (US 2017/0178137 A1) in view of Simmons et al. (US 2001/0039659 A1) in further view of Ganor (US 2013/0185191 A1) in view of in further view of Ng et al. (US 9,031,866 B1) in further view of Shan (US 10,242,019 B1).
Regarding claim 11, Pachour in view of Simmons in further view of Ganor in further view of Ng i discloses The computer-implemented method of claim 8, however, Shan discloses the following: further comprising: further comprising comparing the generated score to at least one defined threshold, and when the generated score satisfies the at least one defined threshold, appending the user and the generated score to a hot list data structure; and wherein the user is associated with a masked account identifier in the hot list data structure (Shan, Col. 21 ln 22-56) The cited portion discusses that generated score satisfies a threshold level and grouping the content to the record.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device with a data structure defining B-
Regarding claim 12, Ganor in view of Simmons in further view of Ng discloses The computer-implemented method of claim 11, however, Shan discloses the following: wherein publishing the at least one score includes publishing the at least one score when the generated score satisfies the at least one defined threshold (Shan, Fig. 7& Col. 20 ln 58-Col. 21 ln 12).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device with a data structure defining B-tree and locating node devices as taught by Pachouri in view of Simmons in further view of Ganor with generating and publishing one score as taught by Ng with the above limitations as taught by Shan with the invention disclosed by Ganor in view of Ng to better apply filtering technique to the payment service recommendation system.
Regarding claim 14, Ganor in view of Simmons in further view of Ng discloses The computer-implemented method of claim 11, however, Shan discloses the following: further comprising: updating the at least one score after a defined interval; and appending the user to the hot list data structure when the update of the at least one score satisfies the defined threshold; and publishing the hot list data structure (Shan, Fig. 7& Col. 20 ln 58-Col. 21 ln 12).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device with a data structure defining B-tree and locating node devices as taught by Pachouri in view of Simmons in further view of Ganor with generating and publishing one score as taught by Ng with the above limitations as taught by Shan with .
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pachouri et al. (US 2017/0178137 A1) in view of Simmons et al. (US 2001/0039659 A1) in further view of Ganor (US 2013/0185191 A1) in view of in further view of Ng et al. (US 9,031,866 B1) in further view of Hubsher (US 2007/0219848 A1).
Regarding claim 13, Pachouri in view of Simmons in view of Ganor in further view of Ng discloses The computer-implemented method of claim 11, however, Hubster discloses the following: further comprising: updating the at least one score after a defined interval; removing the user from the hot list data structure when the update of the at least one score fails to satisfy the defined threshold; and publishing the hot list data structure after removing the consumer from the hot list data structure (Hubsher, Par. [0033]) Removing listing when a rating is below a threshold.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of requesting transaction data from the one of the node device with a data structure defining B-tree and locating node devices as taught by Pachouri in view of Simmons in further view of Ganor with generating and publishing one score as taught by Ng with the above limitations as taught by Hubster to better predict suitable customers who would engage in a particular transaction (Hubster).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Pachouri et al. (US 2017/0178137 A1) in view of Simmons et al. (US 2001/0039659 A1) in further view of Ganor (US 2013/0185191 A1) in view of in further view of Ng et al. (US 9,031,866 B1)  in further view of Pachouri et al. (US 2017/0186008 A1).
Regarding claim 21, Ganor in view of Simmons in further view of NG teaches: the computer-implemented method of claim 6; however, Pachouri  discloses the following: wherein the multiple tree nodes include more than ten thousand tree nodes, and wherein each of the multiple tree nodes is (Pachouri, Par. [0006]) The art discloses plurality of nodes in consistent with Par. [0015] in the specification of the instant application; Network includes multiple nodes (could be of thousands). 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Pachouri with the invention disclosed by Ganor in view of Simmons in further view of Ng to better establish certain controls over linked account (Par. [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695

/CHRISTOPHER BRIDGES/       Primary Examiner, Art Unit 3695                                                                                                                                                                                                 	8/13/2021